Citation Nr: 9930511	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran's active service is reported to be from August 
1986 to August 1989 and from January to March 1991.  By 
rating action dated in August 1994 the Department of Veterans 
Affairs (VA) Regional Office Los Angeles, California, granted 
service connection for a right shoulder disability, rated 10 
percent disabling effective from September 1993.  In November 
1994 the veteran submitted a claim for an increased rating 
for the right shoulder disability.  In a May 1995 rating 
action the regional office confirmed and continued the prior 
evaluation.  The veteran appealed from that decision.  In a 
June 1999 rating action the evaluation for the right shoulder 
disability was increased to 30 percent effective from 
November 1994.  In July 1999 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  


REMAND

The veteran's service medical records reflect that he 
sustained a dislocation of his right shoulder. 

The veteran was hospitalized at a VA medical center in 
October 1993 and surgery for the right shoulder was 
performed.  

When the veteran was examined by the VA in November 1993 he 
complained of severe pain involving the shoulder.  He was in 
a shoulder immobilizer.  There was decreased sensation in the 
right upper extremity. 

When the veteran was afforded a VA orthopedic examination in 
April 1995 there was some limitation of motion of the right 
shoulder.  It was indicated that there was no evidence of 
sensory motor deficit in the radial, ulnar or median nerve 
distribution of either upper extremity.  X-ray studies of the 
right shoulder were normal.  The impression was recurrent 
anterior dislocation of the right shoulder, status post 
Bankart repair with residual anterior instability. 
When the veteran was afforded a VA orthopedic examination in 
August 1997 it was indicated that he had had electromyogram 
and nerve conduction studies showing a positive short wave in 
the right infraspinous muscle suggesting damage to the right 
brachial plexus.  Neurological examination showed diminished 
sensation over the right arm.  

When the veteran was examined for the VA in June 1998 he 
complained of constant pain involving his right shoulder.  He 
reported a decreased sensation in his right upper extremity.  

When the veteran was examined for the VA in January 1999 
various findings were recorded.  The diagnoses were right 
shoulder dislocations, status post surgical repair and 
suprascapular neuropathy secondary to the right shoulder 
dislocations.  

During the course of the July 1999 hearing, the veteran 
indicated that he had nerves that had been damaged and he had 
numbness of his entire right arm and tingling involving his 
fingers.  He also reported a constant pain involving his 
right shoulder.  He indicated that the strength in his right 
hand was gone and he was right-handed. No one wanted to hire 
him because of his disability.  He was attending school 
through vocational rehabilitation and after school he worked 
at the VA hospital in the security section which was not 
physically active work.  He was having an MRI performed 
because of the increased neurological symptoms.  

Later in July 1999 the veteran submitted additional evidence 
including the report of a June 1999 VA MRI of the cervical 
spine reflecting minimal degenerative disc disease with a 
minimal central disc bulge at the C4-C5 level.  There was 
also a June 1999 VA outpatient treatment record reflecting 
that he was seen at the neurological clinic with complaints 
of pain and numbness in his right upper extremity.  He also 
reported diminished sensation in the right upper extremity.  
Physical examination showed diminished strength and sensation 
in the right upper extremity.  The examiner indicated that 
the veteran had chronic discomfort with hemibody sensory 
changes that could not be explained.  It was indicated that 
the veteran's symptoms affecting his right hand could be 
related to carpal tunnel syndrome. 

As matters now stand, the extent of any muscle damage or 
neurological impairment resulting from the veteran's service-
connected right shoulder disability is somewhat unclear.  
Accordingly, the case is REMANDED for the following action:

1.  The regional office should contact 
the VA Medical Center, Sepulveda, and 
obtain copies of any outpatient treatment 
records reflecting treatment of the 
veteran for his right shoulder condition 
subsequent to June 1999.  Any such 
records should be associated with the 
claims file. 

2.  The veteran should then be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and extent of his service-
connected right shoulder disability.  All 
indicated tests and studies should be 
conducted.  The examiner(s) should 
identify the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
by the orthopedic examiner regarding 
whether pain associated with the service-
connected right shoulder disability 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The orthopedic 
examiner should also indicate whether the 
affected joint exhibits weakened 
movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file should 
be made available to the examiners for 
review prior to conducting the 
examinations.  

3.  The regional office should then 
review the veteran's claim, giving 
specific attention to the possibility of 
whether he has additional neurologic 
disability with separate and distinct 
manifestations which might warrant a 
separate rating.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





